COURT OF APPEALS OF VIRGINIA


Present:   Judges Benton, Coleman and Willis


RALPH ALLEN FRYE
                                          MEMORANDUM OPINION *
v.   Record No. 0826-98-3                     PER CURIAM
                                            AUGUST 25, 1998
REYNOLDS METALS COMPANY AND
 INDEMNITY INSURANCE COMPANY
 OF NORTH AMERICA


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION
           (Rhonda L. Overstreet; Lumsden, Overstreet &
           Hansen, on brief), for appellant.

           (Scott C. Ford; Joshua M. Wulf; Midkiff &
           Hiner, on brief), for appellees.



     Ralph Allen Frye contends that the Workers' Compensation

Commission erred in finding that his employer, Reynolds Metals

Company, was not responsible for the cost of medical treatment

provided to Frye by Dr. Pierce Nelson, a neuropsychiatrist.      Upon

reviewing the record and the briefs of the parties, we conclude

that this appeal is without merit.   Accordingly, we summarily

affirm the commission's decision.    Rule 5A:27.

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.   See R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).       In

ruling that employer was not responsible for the cost of Dr.

Nelson's treatment, the commission found as follows:
          It is uncontradicted that [Frye] came under
          the care of Dr. Nelson as a result of a
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
          referral from an attorney who was handling a
          Social Security matter. Dr. Nelson did not
          examine [Frye] in the context of the worker's
          compensation case. There is no evidence in
          the record that any treating physician has
          suggested, indicated, or otherwise referred
          [Frye] for any psychiatric treatment. With
          this evidence before us, we cannot find that
          the treatment by Dr. Nelson is authorized.
          It is well settled that an employer is not
          responsible for unauthorized treatment. This
          is particularly true in the current case
          where the treating physicians have failed to
          indicate the necessity of such treatment and
          [Frye] has failed to seek timely
          authorization from the carrier or the
          Commission.

These findings are amply supported by the record.

     "Without a referral from an authorized treating physician,

Code § 65.2-603(C) provides for treatment by an unauthorized

physician in an 'emergency' or 'for other good reason.'"

Shenandoah Prods., Inc. v. Whitlock, 15 Va. App. 207, 212, 421
S.E.2d 483, 485 (1992).
          [I]f the employee, without authorization but
          in good faith, obtains medical treatment
          different from that provided by the employer,
          and it is determined that the treatment
          provided by the employer was inadequate
          treatment for the employee's condition and
          the unauthorized treatment received by the
          claimant was medically reasonable and
          necessary treatment, the employer should be
          responsible, notwithstanding the lack of
          prior approval by the employer.

Id. at 212, 421 S.E.2d at 486.

     Frye did not present evidence to prove that he sought the

unauthorized treatment from Dr. Nelson in good faith, that the

treating physicians rendered inadequate treatment, or that the




                                 -2-
unauthorized treatment was medically reasonable and necessary.

As fact finder, the commission was entitled to accept the opinion

of Dr. Jim Brasfield, an authorized treating physician, who

discerned no evidence of psychiatric problems during his

treatment of Frye.   In addition, the commission was entitled to

reject the contrary opinion of Dr. Nelson, who did not begin

treating Frye until approximately two years after his industrial

accident.    See Hungerford Mechanical Corp. v. Hobson, 11 Va. App.
675, 677, 401 S.E.2d 213, 215 (1991).
     Frye's argument that the commission was bound by dicta

contained in a footnote to its January 11, 1996 review opinion is

meritless.   As the commission correctly determined, "[t]he issue

of causal relationship between Dr. Nelson's treatment was not

then before the Commission and has not previously been

adjudicated."

     Based upon this record, we cannot say as a matter of law

that the commission erred in concluding that the employer was not

responsible for the cost of Dr. Nelson's unauthorized treatment.

     For the reasons stated, we affirm the commission's decision.
                                                         Affirmed.




                                 -3-